
THE CLOROX COMPANY



INDEPENDENT DIRECTORS' STOCK-BASED COMPENSATION PLAN











Table of Contents







Page



ARTICLE I   INTRODUCTION



1.01     Establishment of Plan                 1



1.01     Purpose of Plan                       1



1.02     Effective Date of Plan                1







ARTICLE II   DEFINITIONS                       1







ARTICLE III   CREDITS



3.01     Transition Credits                    3



3.02     Automatic Credits                     3



3.03     Elective Credits                      4







ARTICLE IV   ACCOUNTS AND INVESTMENTS



4.01     Accounts                              5



4.02     Deferred Stock Units                  5



4.03     Deferred Cash Accounts                6



4.04     Hypothetical Nature of Accounts



         and Investments                        6







ARTICLE V   PAYMENTS



5.01     Entitlement to Payment                6



5.02     Payment Commencement Date             7



5.03     Form and Amount of Payment            7







ARTICLE VI   ADMINISTRATION



6.01     In General                           8



6.02     Plan Amendment and Termination       8



6.03     Reports to Participants              8



6.04     Delegation of Authority              8







ARTICLE VII    CHANGE OF CONTROL



7.01     Change of Control Defined            9



7.02     Effect of Change of Control         10







ARTICLE VII    MISCELLANEOUS



8.01     Rights Not Assignable               11



8.02     Certain Rights Reserved             11



8.03     Withholding Taxes                   11



8.04     Incompetence                        11



8.05     Inability to Locate Participants



          and Beneficiaries                  11



8.06     Successors                          12



8.07     Usage                               12



8.08     Severability                        12



8.09     Governing Law                        13















  ARTICLE I



ESTABLISHMENT AND PURPOSES OF PLAN











1.01     Establishment of Plan







The Company hereby establishes the Clorox Company Independent



Directors' Stock-Based Compensation Plan, a nonqualified



deferred compensation plan for the Independent Directors of



the Company.  The Plan shall be an unfunded plan within the



meaning of the Internal Revenue Code of 1986, as amended. 



It is intended that the Plan not cover employees and



therefore not be subject to the Employee Retirement



Income Security Act of 1974, as amended.







1.02     Purpose of Plan







The purpose of the Plan is to enhance the Company's ability



to attract and retain Independent Directors whose training,



experience and ability will promote the interests of the



Company and to directly align the interests of such



Independent Directors with the interests of the Company's



shareowners by providing compensation based on the value of



Clorox Common  Stock.  The Plan is designed to permit such



Independent Directors to defer the receipt of all or a



portion of the cash compensation otherwise payable to



them for services to the Company as members of the Board. 



This Plan replaces the Company's Directors' Deferred



Compensation Plan and the Directors' Retirement Plan with



respect to persons who are the Independent Directors of the



Company on July 1, 1996, or who become such after that date.







1.03     Effective Date of Plan







Except as otherwise provided by Section 3.01, the Plan shall



apply only to a Participant's Director's Fees with respect



to service on and after July 1, 1996.







 



ARTICLE II



DEFINITIONS







Unless the context clearly indicates otherwise, the following



terms, when used in capitalized form in the Plan, shall have



the meanings set forth below:







Account shall mean a bookkeeping account established for a



Participant under Section 4.01.







Article shall mean an article of the Plan.







Beneficiary shall mean a Participant's beneficiary, designated



in writing and in a form and manner satisfactory to the Board,



or if a Participant fails to designate a beneficiary, or



if the Participant's designated Beneficiary predeceases



the Participant, the Participant's estate.







Board shall mean the Board of Directors of the Company.







Clorox Common Stock shall mean the common stock of the Company.







Closing Price shall mean, with respect to any date specified



by the Plan, the closing price of a share of Clorox Common 



Stock on the composite tape of New York  Stock Exchange issues



(or if there was no reported sale of Clorox Common Stock 



on such date, on the next preceding day on which there was



such a reported sale).







Company shall mean The Clorox Company.







Deferred Stock Unit shall mean a hypothetical share of Clorox



Common Stock as described in Section 4.02.







Director's Fees shall mean the annual retainer and meeting



fees payable to a Participant for services to the Company



as an Independent Director.  Director's Fees do not include



amounts credited to a Participant under Section 3.01 or



Section 3.02 hereof.







Exchange Act means the Securities Exchange Act of 1934,



as amended.







Independent Director means any individual who serves as a



member of the Board of Directors of the Company and who



is not an employee of the Company or any of its subsidiaries.







Participant means an Independent Director who is participating



in the Plan.







Payment Anniversary Date shall mean an anniversary of the



Payment Commencement Date.







Payment Commencement Date shall mean the first business day of



the Plan Year immediately following the Plan Year in which



the Participant terminates service as a member of the Board.







Plan shall mean this Clorox Company Independent Directors'



Stock-Based Compensation Plan, as set forth herein and as



amended from time to time.







Plan Year shall mean the calendar year.







Section shall mean a section of the Plan.







 



ARTICLE III



CREDITS







3.01     Transition Credits







(a)     Retirement Plan Credits.  As soon as practicable on



or after July 1, 1996, the Company shall credit to the



Account of each Participant a number of Deferred Stock Units



determined in accordance with the schedule set forth in



Appendix I to the Plan.  The credits set forth in Appendix I



shall be provided in lieu of any benefits to which the



Participant otherwise would have been entitled under The



Clorox Company Directors' Retirement Plan as of its termination



on June 30, 1996. 







(b)     Deferred Compensation Plan Credits. 







     (1)     Each Participant who has a balance standing to



his or her credit in the Directors' Deferred Compensation



Plan as of July 1, 1996, shall be permitted a one-time



election, on or before December 31, 1996, to convert all



or a portion of the balance standing to his or her credit



in the Directors' Deferred Compensation Plan to Deferred



Stock Units as of December 31, 1996.  A Participant who



elects to convert all or a portion of his or her  account



in the Directors' Deferred Compensation Plan to Deferred



Stock Units shall be credited with the number of Deferred



Stock Units determined by dividing the portion of his or



her account in the Directors' Deferred Compensation Plan on



December 31, 1996, for which such election is made by the



average of the daily Closing Price for the month of December



1996. 







     (2)     A Participant who does not elect to convert all



of the balance standing to his or her credit in the Directors'



Deferred Compensation Plan to Deferred Stock Units shall have



the balance not converted transferred to a Deferred Cash



Account which, thereafter, shall be administered under the



terms of this Plan.







3.02     Automatic Credits







As of the last day of each Plan Year, the Company shall credit



Deferred Stock Units to each Participant's Deferred Stock Unit



Account equal to the number of Deferred Stock Units determined



by dividing Ten Thousand Dollars ($10,000) by the average of



the Closing Prices for the trading days in the month of



December.  In the case of a Participant whose service as an



Independent Director terminates during the Plan Year, the



applicable dollar amount shall be determined by multiplying



Ten Thousand Dollars ($10,000) by a fraction, the numerator of



which shall be the number of full calendar quarters of service



as an Independent Director completed by the Participant during



the Plan Year and the denominator of which shall be four. 



 



3.03     Elective Credits







(a)     Subject to the provisions of this Section 3.03, a



Participant may make an irrevocable election, with respect



to each Plan Year, to receive all or a portion of his or her



Director's Fees for the year in the form of cash, shares of



Clorox Common Stock, deferred cash or Deferred Stock Units,



provided that an individual who becomes a Participant on the



Effective Date may elect to receive Director's Fees for the



first quarter of the Company's fiscal year 1997 only in the



form of cash or shares of Clorox Common Stock.  An election



under this Section 3.03 shall be made in a form and manner



satisfactory to the Board and shall be effective for a Plan



Year only if made before the beginning of the Plan Year;



provided that (i) an individual who becomes a Participant



on the Effective Date may make an election to receive



Director's Fees in the form of cash, shares of Clorox Common



Stock, deferred cash or Deferred Stock Units for the second



quarter of the Company's fiscal year 1997 on or before



September 30, 1997, and (ii) any other individual who



becomes a Participant after the first day of a Plan Year



may make the election for that Plan Year within 30 days of



becoming a Participant. A Participant who does not file a



timely election for a Plan Year shall receive his or her



Director's Fees in cash.







(b)     A Participant who elects to receive his or her



Director's Fees in the form of shares of Clorox Common Stock,



deferred cash, and/or Deferred Stock Units shall specify



the percentage of such Director's Fees (in multiples of 10%,



with an aggregate minimum of 50%) to be paid in the form



of shares of Clorox Common Stock, deferred cash or Deferred



Stock Units.







(c)     A Participant who elects to receive shares of



Clorox Common Stock shall be distributed shares of Clorox



Common Stock as of the last day of each calendar quarter



equal to his or her accrued Director's Fees for the quarter,



multiplied by the percentage of such Director's Fees



previously selected by the Participant to be applied to the



purchase of shares of Clorox Common Stock, and divided by



the Closing Price as of the last trading day in such calendar



quarter.  Cash shall be distributed in lieu of fractional



shares of Clorox Common Stock.







(d)     A Participant who elects to receive deferred cash



shall have credited to his or her Deferred Cash Account as



of the last day of each calendar quarter an amount



determined by multiplying his or her accrued Director's



Fees for the quarter by the percentage of such Director's



Fees previously selected by the Participant to be received



as deferred cash.







(e)     A Participant who elects to receive Deferred Stock



Units shall have credited to his or her Deferred Stock



Unit Account as of the last day of each calendar quarter



the number of Deferred Stock Units determined by multiplying



his or her accrued Director's Fees for the quarter by the



percentage of such Director's Fees previously selected by



the Participant to be applied to the purchase of Deferred



Stock Units, and dividing the product thereof by the Closing



Price as of the last trading day in such calendar quarter.







ARTICLE IV



ACCOUNTS AND INVESTMENTS







4.01     Accounts







A separate Account under the Plan shall be established



for each Participant.  Such Account shall be (a) credited



with the amounts credited in accordance with Article III,



(b) credited (or charged, as the case may be) with the



investment results determined in accordance with Sections



4.02 and 4.03, and (c) charged with the amounts paid by



the Plan to or on behalf of the Participant in accordance



with Article V.  Within each Participant's Account,



separate subaccounts (including, as necessary, a Deferred



Stock Unit Account and a Deferred Cash Account) shall be



maintained to the extent the Board determines them to be



necessary or useful in the administration of the Plan.







4.02     Deferred Stock Units







(a)     Deemed Investment in Clorox Common  Stock.   Except



as provided in subsection (b), below, a Participant's



Deferred Stock Unit Account shall be treated as if it



were invested in Deferred Stock Units that are equivalent



in value to the fair market value of shares of Clorox



Common Stock in accordance with the following rules:







            (1) Deemed Reinvestment Of Dividends.  The number



of Deferred Stock Units credited to a Participant's



Deferred Stock Unit Account shall be increased on each



date on which a dividend is paid on Clorox Common Stock. 



The number of additional Deferred Stock Units credited



to a Participant's Deferred Stock Unit Account as a result



of such increase shall be determined by (i) multiplying



the total number of Deferred Stock Units (excluding



fractional Deferred Stock Units) credited to the



Participant's Deferred Stock Unit Account immediately



before such increase by the amount of the dividend paid



per share of Clorox Common Stock on the dividend payment



date, and (ii) dividing the product so determined by the



Closing Price on the dividend payment date.







           (2) Conversion Out of Deferred Stock Units.  The



dollar value of the Deferred Stock Units credited to a



Participant's Deferred Stock Unit Account on any date shall



be determined by multiplying the number of Deferred Stock



Units (including fractional Deferred Stock Units) credited



to the Participant's Deferred Stock Unit Account by the



Closing Price on that date.







           (3) Effect of Recapitalization.  In the event of a



transaction or event described in this paragraph (3), the



number of  Deferred Stock Units credited to a Participant's



Deferred Stock Unit Account shall be adjusted in such manner



as the Board, in its sole discretion, deems equitable.  A



transaction or event is described in this paragraph (3) if



(i) it is a dividend (other than regular quarterly dividends)



or other distribution (whether in the form of cash, shares,



other securities, or other property), extraordinary cash



dividend, recapitalization,  stock  split, reverse stock



split, reorganization, merger, consolidation, split-up,



spin-off, repurchase, or exchange of shares or other securities,



the issuance or exercisability of stock purchase rights, the



issuance of warrants or other rights to purchase shares or



other securities, or other similar corporate transaction or



event and (ii) the Board determines that such transaction or



event affects the shares of Clorox Common Stock, such that



an adjustment pursuant to this paragraph (3) is appropriate



to prevent dilution or enlargement of the benefits or



potential benefits intended to be made available under the



Plan.







(b)     Change in Deemed Investment Election.  A Participant who



elects to receive distribution of his or her Accounts in



annual installments will continue to have his or her Deferred



Stock Unit Account credited with Deferred Stock Units during



the installment period.







4.03     Deferred Cash Accounts







Deferred Cash Accounts shall be credited with interest at



an annual rate for each Plan Year equal to the Prime Lending



Rate of Wells Fargo Bank as in effect on January 1 of such



year.  Interest shall be accrued to the date of the actual



payment and shall be compounded on a calendar quarter basis. 







4.04     Hypothetical Nature of Accounts and Investments







Each Account established under this Article IV shall be



maintained for bookkeeping purposes only.  Neither the Plan



nor any of the Accounts established under the Plan shall hold



any actual funds or assets.  The Deferred Stock Units established



hereunder shall be used solely to determine the amounts to be



paid hereunder, shall not be or represent an equity security of



the Company, shall not be convertible into or otherwise entitle a



Participant to acquire an equity security of the Company and shall



not carry any voting or dividend rights.







 



ARTICLE V



PAYMENTS







5.01     Entitlement to Payment







(a)     Credits to a Participant's Account under Section 3.03



shall be in lieu of payment to the Participant of the related



Director's  Fees.  Any payment under the Plan with respect to



an Account shall be made as provided in this Article V.  The



right of any person to receive one or more payments under the



Plan shall be an unsecured claim against the general assets



of the Company. 







(b)     Amounts credited to a Participant's Deferred Cash



Account shall be paid in cash and amounts credited to a



Participant's Deferred Stock Unit Account shall be paid in



shares of Clorox Common Stock, except that a cash payment



will be made with any final installment for any fraction of a



Deferred Stock Unit remaining in the Participant's Account. 



Such fractional Deferred Stock Unit shall be valued at the



Closing Price on the date of settlement.







5.02     Payment Commencement Date







Payments to a Participant with respect to the Participant's



Account shall begin as of the Participant's Payment



Commencement Date; provided that if a Participant dies before



the Participant's Payment Commencement Date, payment of the



entire value of the Participant's Account shall be made to



the Participant's Beneficiary in accordance with the provisions



of Section 5.03 after the Board receives all documents and



other information that it requests in connection with the



payment. 







5.03     Form and Amount of Payment







(a)     Five Annual Installments.  A Participant shall receive



his or her Account in five annual installments unless the



Participant elects to receive his or her benefits under the



Plan in the form of a lump-sum payment in accordance with



subsection (b), below.  Annual installments shall be payable



to the Participant beginning as of the Payment Commencement



Date and continuing as of each Payment Anniversary Date



thereafter until all installments have been paid.  The first



annual installment shall equal one-fifth (1/5th) of the



value of the Participant's Account(s), determined as of the



Payment Commencement Date.  Each successive annual installment



shall equal the value of the  Participant's Account(s),



determined as of the Payment Anniversary Date, multiplied by a



fraction, the numerator of which is one, and the denominator



of which is the excess of  five over the number of installment



payments previously made (i.e., 1/4th, 1/3rd, etc.).  If the



Participant dies before the Participant's Payment Commencement



Date, or after the Participant's Payment Commencement Date



but before all five installments have been paid, the remaining



installments shall be paid to the Participant's Beneficiary



in accordance with the schedule in this subsection (a).







(b)     Lump Sum.  A Participant may elect to receive his or her



Account under the Plan in the form of a lump-sum payment in



lieu of the five installment payments determined under



subsection (a), above.  The lump sum shall be payable to the



Participant in cash and shares of Clorox Common Stock on the



Payment Commencement Date. An election under this subsection



(b) shall be made in a form and manner satisfactory to the



Board and shall be effective as to the Participant only if



made prior to termination of service with the Board of



Directors. If the Participant dies before his or her



Payment Commencement Date having elected to receive



benefits in the form of a lump sum, a lump sum payment



shall be made to the Participant's Beneficiary on the



Payment Commencement Date.







 



ARTICLE VI



ADMINISTRATION



 



6.01     In General







(a)     The Plan shall be administered by the Board.  The



Board shall act by vote or written consent of a majority



of its members.







(b)     The Board shall have the discretionary authority



to interpret the Plan and to decide any and all matters



arising under the Plan, including without limitation the



right to determine eligibility for participation, benefits,



and other rights under the Plan; the right to determine



whether any election or notice requirement or other



administrative procedure under the Plan has been adequately



observed; the right to determine the proper recipient of



any distribution under the Plan; the right to remedy



possible ambiguities, inconsistencies, or omissions by



general rule or particular decision; and the right otherwise



to interpret the Plan in accordance with its terms.  The



Board's determination on any and all questions arising out



of the interpretation or administration of the Plan shall



be final, conclusive, and binding on all parties.







6.02     Plan Amendment and Termination







The Board may amend, suspend, or terminate the Plan at any



time; provided that no amendment, suspension, or termination



of the Plan shall, without a Participant's consent, reduce



the Participant's benefits accrued under the Plan before the



date of such amendment, suspension, or termination.  If the



Plan is terminated in accordance with this Section 6.02, the



terms of the Plan as in effect immediately before termination



shall determine the right to payment in respect of any amounts



that remain credited to a Participant's Account upon termination.







6.03     Reports to Participants







The Board shall furnish an annual statement to each Participant or,



if the Participant is deceased, the Participant's Beneficiary)



reporting the value of the Participant's Account as of the end



of the most recent Plan Year.



 



6.04     Delegation of Authority







The Board may delegate to officers of the Company any and all



authority with which it is vested under the Plan, and the Board



may allocate its responsibilities under the Plan among its members.











ARTICLE VII



CHANGE OF CONTROL







7.01     Change of Control Defined







A Change of Control shall be deemed to occur on







(a)     The acquisition by any individual, entity or group



(within the meaning of Section 13(d)(3) or 14(d)(2) of the



Exchange Act) (a "Person") of beneficial ownership (within



the meaning of Rule 13d-3 promulgated under the Exchange Act)



of 20%, or in the case of Henkel KGaA, or any person



controlled by it ("Henkel"), more than the percentage unit



of the Company's issued common stock agreed to in paragraph



4(a) of the June 18, 1981, agreement between the Company and



Henkel, as amended, of either (i) the then outstanding



shares of common stock of the Company (the "Outstanding



Company Common Stock") or (ii) the combined voting power



of the then outstanding voting securities of the Company



entitled to vote generally in the election of directors



(the "Outstanding Company Voting Securities"); provided,



however, that for purposes of this subsection (a), the



following acquisitions shall not constitute a Change in



Control: (1) any acquisition directly from the Company;



(2) any acquisition by the Company, including any acquisition



which, by reducing the number of shares outstanding, is the



sole cause for increasing the percentage of shares



beneficially owned by any such Person or by Henkel to more



than the applicable percentage set forth above; (3) any



acquisition by any employee benefit plan (or related trust)



sponsored or maintained by the Company or by any corporation



controlled by the Company; or (4) any acquisition by any



corporation pursuant to a transaction which complies with



clauses (i), (ii) and (iii) of Section 7.01(c); or







(b)     Individuals who, as of July 1, 1996, constitute



the Board (the "Incumbent Board") cease for any reason to



constitute at least a majority of the Board; provided,



however, that any individual becoming a director subsequent



to the date hereof whose election, or nomination for



election by the Company's shareholders, was approved by a



vote of at least a majority of the directors then comprising



the Incumbent Board, and if Henkel is not the acquiring



person, any individual nominated as a representative of



Henkel pursuant to the agreement between Henkel and the



Company dated July 16, 1986, shall be considered as though



such individual were a member of the Incumbent Board, but



excluding, for this purpose, any such individual whose



initial assumption of office occurs as a result of an actual



or threatened election contest with respect to the election



or removal of directors or other actual or threatened



solicitation of proxies or consents by or on behalf of a



Person other than the Board; or







(c)     Consummation by the Company of a reorganization,



merger or consolidation or sale or other disposition of a



ll or substantially all of the assets of the Company or



the acquisition of assets of another corporation (a "Business



Combination"), in each case, unless, following such Business



Combination, (i) all or substantially all of the individuals



and entities who were the beneficial owners, respectively, of



the Outstanding Company Common Stock and the Outstanding



Company Voting Securities immediately prior to such Business



Combination beneficially own, directly or indirectly, more than



50% of, respectively, the then outstanding shares of common



stock and the combined voting power of the then outstanding



voting securities entitled to vote generally in the election



of directors, as the case may be, of the corporation resulting



from such Business Combination (including, without limitation,



a corporation which as a result of such transaction owns the



Company or all of substantially all of the Company's assets



either directly or through one or more subsidiaries) in



substantially the same proportions as their ownership,



immediately prior to such Business Combination, of the



Outstanding Company Common Stock and the Outstanding Company



Voting Securities, as the case may be, (ii) no Person



(excluding any employee benefit plan (or related trust)



of the Company or such corporation resulting from such



Business Combination) beneficially owns, directly or



indirectly, 20% or more of, respectively, the then outstanding



shares of common stock of the corporation resulting from



such Business Combination or the combined voting power of



the then outstanding voting securities of such corporation



except to the extent that such ownership existed prior to



the Business Combination and (iii) at least a majority of



the members of the board of directors of the corporation



resulting from such Business Combination were members of



the Incumbent Board at the time of the execution of the



initial agreement, or of the action of the Board, providing



for such Business Combination; or







(d)     Approval by the shareholders of the Company of a



complete liquidation or dissolution of the Company. 







7.02     Effect of Change of Control







(a)     Notwithstanding any other provision in any other



Article of this Plan to the contrary, other than Section



8.08(b), (i) the value of all amounts deferred by a



Participant which have not yet been credited to the



Participant's Account and (ii) the value of such Participant's



Account shall be paid to such Participant in each case in



a lump-sum cash payment on the occurrence of a Change in



Control or as soon thereafter as practicable, but in no



event later than five days after the Change in Control. 



The amount of cash credited to each Participant's Account



prior to determining the amount of cash to be paid from



the Account shall be determined by the Board (which, for



this purpose, shall be comprised of employee members of



the Board prior to the Change in Control) so as to reflect



fairly and equitably appropriate interest and dividends and



so as to reflect fairly and equitably such other facts and



circumstances as the Board deems appropriate, including,



without limitation, the recent price of shares of Clorox



Common Stock.  For purposes of payments under this Article



VII, the value of a Deferred Stock Unit shall be computed



as the greater of (1) the Closing Price on or nearest the



date on which the Change of Control is deemed to occur, or



(2) the highest per share price for shares of Clorox Common



Stock actually paid in connection with the Change of Control.











ARTICLE VIII



MISCELLANEOUS







8.01     Rights Not Assignable







No payment due under the Plan shall be subject in any manner



to anticipation, alienation, sale, transfer, assignment,



pledge, encumbrance, or charge in any other way.  Any attempt



to anticipate, alienate, sell, transfer, assign, pledge,



encumber, or charge such payment in any other way shall be



void.  No such payment or interest therein shall be liable



for or subject to the debts, contracts, liabilities, or torts



of any Participant or Beneficiary.  If any Participant or



Beneficiary becomes bankrupt or attempts to anticipate,



alienate, sell, transfer, assign, pledge, encumber, or charge



in any other way any payment under the Plan, the Board may



direct that such payment be suspended and that all future



payments to which such Participant or Beneficiary otherwise



would be entitled be held and applied for the benefit of



such person, the person's children or other dependents, or



any of them, in such manner and in such proportions as the



Board may deem proper. 







8.02     Certain Rights Reserved







Nothing in the Plan shall confer upon any person the right to



continue to serve as a member of the Board or to participate



in the Plan other than in accordance with its terms.







8.03     Withholding Taxes







The Board may make any appropriate arrangements to deduct from



all credits and payments under the Plan any taxes that the



Board reasonably determines to be required by law to be



withheld from such credits and payments.







8.04     Incompetence







If the Board determines, upon evidence satisfactory to the



Board, that any Participant or Beneficiary to whom a



benefit is payable under the Plan is unable to care for



his or her affairs because of illness or accident or



otherwise, any payment due under the Plan (unless prior



claim therefor shall have been made by a duly authorized



guardian or other legal representative) may be paid, upon



appropriate indemnification of the Board and the Company,



to the spouse of the Participant or Beneficiary or other



person deemed by the Board to have incurred expenses for



the benefit of and on behalf of such Participant or



Beneficiary.  Any such payment shall be a complete discharge



of any liability under the Plan with respect to the amount so paid.







8.05     Inability to Locate Participants and Beneficiaries







Each Participant and Beneficiary entitled to receive a



payment under the Plan shall keep the Board advised of his



or her current address.  If the Board is unable for a period



of 36 months to locate a Participant or Beneficiary to whom



a payment is due under the Plan, commencing with the first



day of the month as of which such payment first comes due,



the total amount payable to such Participant or Beneficiary



shall be forfeited.  Should such a Participant or Beneficiary



subsequently contact the Board requesting payment, the Board



shall, upon receipt of all documents and other information



that it might request in connection with the payment, restore



and pay the forfeited payment in a lump sum, the value of



which shall not be adjusted to reflect any interest or other



type of investment earnings or gains for the period of forfeiture.







8.06     Successors







The provisions of the Plan shall bind and inure to the benefit



of the Company and its successors and assigns.  The term



"successors" as used in the preceding sentence shall include



any corporation or other business entity that by merger,



consolidation, purchase, or otherwise acquires all or



substantially all of the business and assets of the Company,



and any successors and assigns of any such corporation or other



business entity.







8.07     Usage







           (a)  Titles and Headings.  The titles to Articles



and the headings of Sections, subsections, and paragraphs in



the Plan are placed herein for convenience of reference only



and shall be of no force or effect in the interpretation of



the Plan.







          (b)  Number.  The singular form shall include the



plural, where appropriate.







8.08     Severability







If any provision of the Plan is held unlawful or otherwise



invalid or unenforceable in whole or in part, such unlawfulness,



invalidity, or unenforceability shall not affect any other



provision of the Plan or part thereof, each of which shall



remain in full force and effect.  If the making of any payment



or the provision of any other benefit required under the Plan



is held unlawful or otherwise invalid or unenforceable, such



unlawfulness, invalidity or unenforceability shall not prevent



any other payment or benefit from being made or provided under



the Plan, and if the making of any payment in full or the



provision of any other benefit required under the Plan in full



would be unlawful or otherwise invalid or unenforceable, then



such unlawfulness, invalidity, or unenforceability shall not



prevent such payment or benefit from being made or provided in



part, to the extent that it would not be unlawful, invalid, or



unenforceable, and the maximum payment or benefit that would



not be unlawful, invalid, or unenforceable shall be made or



provided under the Plan.







8.09     Governing Law







The Plan and all determinations made and actions taken under the



Plan shall be governed by and construed in accordance with the



laws of the State of California.







  THE CLOROX COMPANY







Attest: /s/ E. A. Cutter







Date: September 18, 1996






